            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



SATCO PRODUCTS, INC.,

     Plaintiff,
                                           CIVIL ACTION FILE
v.
                                           NO. 1:21-cv-643-TCB
SEOUL SEMICONDUCTOR CO.,
LTD. and SEOUL
SEMICONDUCTOR, INC.,

     Defendants.



                               ORDER

     This case comes before the Court on Plaintiff Satco Products, Inc.’s

motion [27] for leave to use an alternative method of service pursuant to

Federal Rule of Civil Procedure 4(f)(3).

I.   Background

     On February 12, 2021, Satco filed this action against Seoul

Semiconductor Co., Ltd. (“SSC”), a Korean corporation, and its wholly

owned U.S. subsidiary Seoul Semiconductor, Inc. (“SSI”). On February
25, SSI was served with the complaint. Because SSC is a Korean

corporation, Satco requested that SSC waive service pursuant to Rule

4(d) to avoid the costs and delay of service through the Hague

Convention, but SSC declined.1

      Accordingly, Satco requests permission to serve SSC by delivering

a copy of the summons and complaint to either (1) SSC’s U.S. counsel,

(2) SSI, or (3) SSC itself by email.

      The parties in this action are already familiar with each other.

SSC and Satco are currently engaged in two other, interrelated patent

litigations, Seoul Semiconductor Co. v. Satco Products, Inc., No. 2:19-cv-

4951 (E.D.N.Y. filed Aug. 29, 2019) and Seoul Semiconductor Co. v.

Satco Products, Inc., No. 1:19-cv-6719 (E.D.N.Y. filed Nov. 27, 2019),

and nine inter partes review proceedings. Satco has corresponded with

the U.S. counsel representing SSC in the New York proceedings about

this action and has provided them with copies of the complaint and the

other documents served on SSI.


      1 As justification for its refusal to waive service, SSC contends that SSI is the
only appropriate defendant in this action because SSI is the entity that sells the
allegedly infringing products in the U.S.

                                           2
II.   Legal Standard

      Rule 4(f) governs the acceptable means of effective service of

process on foreign corporations. FED. R. CIV. P. 4(h)(2). Under Rule

4(f)(1), a foreign corporation may be served at any place not within any

judicial district of the United States “by any internationally agreed

means of service that is reasonably calculated to give notice, such as

those authorized by the Hague Convention on the Service Abroad of

Judicial and Extrajudicial Documents.” However, Rule 4(f)(3) allows

courts to authorize service by other means as long as they are not

prohibited by international agreement and are approved by the Court.

      Additionally, any alternative method of service must comport with

due process of law. Due process requires that notice be reasonably

calculated to apprise interested parties of the action and afford them

the opportunity to present objections. Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950).

III. Discussion

      Korea and the United States are signatories to the Hague

Convention. Under Article 5 of the Hague Convention, documents must

                                       3
be served on a Korean company by the Korean Central Authority and a

full translation must be provided. Satco has estimated that service

through the Korean Central Authority could take roughly four months

and cost $16,000. SSC agrees that it will take “a few months.” [31] at 6.

     Thus, Satco requests that the Court permit an alternative method

of service pursuant to Rule 4(f)(3). It argues that none of the three

suggested options—service on SSC’s U.S. counsel, on SSI, or on SSC by

email—are prohibited by international agreement and that each

comports with due process.

     As an initial matter, the parties dispute whether Rule 4(f)(3)

applies under these circumstances. Satco contends that “[s]ervice under

4(f)(3) is just as favored as service under 4(f)(1), and ‘is merely one

means among several which enables service of process on an

international defendant.’” United States v. Pub. Warehousing Co.

K.S.C., No. 1:05-cv-2968-TWT, 2017 WL 661580, at *2 (N.D. Ga. Feb.

17, 2017) (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007,

1015 (9th Cir. 2002)) (explaining that there is no hierarchy of service

methods under Rule 4(f)).

                                      4
     SSC, on the other hand, argues that compliance with the Hague

Convention under Rule 4(f)(1) is “mandatory when it applies” and that

Rule 4(f)(3) provides for court-ordered service only upon showing of

special circumstances. Tillotson Corp. v. Supermax Corp. Bhd., 4:07-cv-

193-RLV, 2008 WL 11336243, at *2 (N.D. Ga. May 21, 2008) (quoting

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 695, 705

(1988)) (holding that it could not modify the appropriate method of

service when both the plaintiff’s country and the defendant’s country

are parties to the Hague Convention); see also Night Owl SP, LLC v.

Dongguan Auhua Elecs. Co., No. 2:19-cv-109-FtM-38UAM, 2019 WL

5084162, at *2 (M.D. Fla. Mar. 15, 2019) (denying the plaintiff’s request

for service by email under Rule 4(f)(3) due to the “mandatory nature of

the Hague Convention” but permitting alternative service on an officer

or agent pursuant to Rule 4(h)(1)(B)).

     The facts of Tillotson are analogous to this case. In Tillotson, the

plaintiff sued domestic and foreign defendants for patent infringement.

It requested permission to effect service by alternative means—email

and fax—pursuant to Rule 4(f)(3). With respect to the Chinese

                                    5
defendant, service under the Hague Convention required translation of

all documents and could take up to four months. While this Court

sympathized with the “potentially lengthy and arguably inefficient

procedure” for effecting service on the Chinese defendant, it found that

“[p]ermitting a plaintiff to circumvent the provisions of the Hague

Convention, even though it applies, . . . is tantamount to permitting

service that contravenes the Constitution.” Id. at *3 (citing Schlunk,

486 U.S. at 699); see also Lighting Sci. Grp. Corp. v. Nichia Corp., No.

1:19-cv-1948-LMM, 2019 WL 9633377, at *2 (N.D. Ga. Aug. 8, 2019)

(relying on Tillotson to deny the plaintiff’s request to circumvent the

Hague Convention where it applied to the Japanese defendant).

     Some courts outside of this circuit have authorized alternative

service pursuant to Rule 4(f)(3) where the parties’ countries are

signatories to the Hague Convention without any showing of

extraordinary need, Richmond Technologies, Inc. v. Aumtech Business

Solutions, No. 11-cv-2460-LHK, 2011 WL 2607158, at *12–13 (N.D. Cal.

July 1, 2020) (collecting cases), as have other courts within this circuit

not in our district, see Kipu Systems, LLC v. ZenCharts, LLC, No. 17-

                                     6
24733-Civ, 2018 WL 8264634, at *2 (S.D. Fla. Mar. 29, 2018)

(permitting service on Bulgarian defendants by email where it was not

prohibited by the Hague Convention or international law); Wood

Mountain Fish, LLC v. Mowi ASA, No. 19-22128-Civ, 2019 WL

3036536, at *1 (S.D. Fla. July 11, 2019) (permitting service on

Norwegian defendants by email, publication, or through a subsidiary).

     However in light of this Court’s prior decisions, the Court is not

persuaded that it should circumvent the Hague Convention without a

showing of extraordinary circumstances. See Tillotson, 2008 WL

11336243, at *2; Lighting Sci. Grp. Corp., 2019 WL 9633377, at *2

(explaining that despite being domestic service, service on the Japanese

defendant’s United States-based counsel would still inappropriately

circumvent the Hague Convention); see also Black & Decker Inc. v. King

Grp. Can., No. 1:08-cv-2435-BBM, 2009 WL 10670399, at *2 (N.D. Ga.

Jan. 6, 2009) (denying the plaintiff’s request for alternative service on

the Canadian defendant pursuant to Rule 4(f)(3) because Canada is a

signatory to the Hague Convention and thus service in accordance with

the Convention is most appropriate).

                                     7
     And the Court does not find that Satco has made a showing of

circumstances warranting the Court’s intervention. This is not a case

where the defendant’s country is “dilatory or refused to cooperate for

substantive reasons.” FED. R. CIV. P. 4(f) advisory committee’s note to

1993 amendment; see also Pub. Warehousing Co. K.S.C., 2017 WL

661580, at *1 (explaining that the plaintiffs had spent six years trying

to serve the defendants only to be “consistently rebuffed by the Kuwaiti

government”). Nor has Satco shown that urgency requires an

alternative method of service under Rule 4(f)(3). FED. R. CIV. P. 4(f)

advisory committee’s note to 1993 amendment; see also Richmond

Techs., Inc., 2011 WL 2607158, at *13 (ordering an alternative method

of service where the plaintiffs sought a temporary restraining order and

thus “presented issues that require resolution with greater urgency

than the Hague Convention process can accommodate”). SSC’s address

is not unknown or unascertainable, Yanmar Co. v. Baoluli Happy, No.

1:19-cv-5331-TCB, 2019 WL 8301092, at *2 (N.D. Ga. Nov. 25, 2019),

and this is not a case where service through the Korean Central




                                     8
Authority has failed or taken longer than six months, FED. R. CIV. P. 4(f)

advisory committee’s note to 1993 amendment.

     Satco’s concerns that service will be costly and time-consuming

are not sufficient to warrant the Court’s intervention, nor are its

concerns that a delay in service on SSC will set the case on two different

discovery tracks. See Tillotson, 2008 WL 11336243, at *2 (declining to

authorize alternative service for the Chinese defendant despite an

estimated four-month delay, but permitting alternative service on the

Indonesian and Malaysian defendants—whose counties are not

signatories to the Hague Convention—by email and fax); Lighting Sci.

Grp. Corp., 2019 WL 9633377, at *2 (finding that an estimated cost of

$16,028.28 and a six-month delay did not constitute extraordinary

circumstances necessitating the Court’s intervention despite the fact

that the plaintiffs had already served the Japanese defendant’s wholly

owned U.S. subsidiary).




                                    9
      Accordingly, in these circumstances the Court declines to permit

alternative means of service under Rule 4(f)(3).2

IV.   Conclusion

      For the foregoing reasons, Satco’s motion [27] for leave to use

alternative service is denied.

      IT IS SO ORDERED this 22nd day of April, 2021.



                                      ____________________________________
                                      Timothy C. Batten, Sr.
                                      United States District Judge




      2 The Court need not consider whether the alternative methods proposed by
Satco are prohibited by international agreement or are reasonably calculated to give
SSC notice.

                                        10
